DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9627500, 10388574 and 10734288 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1, 11 and 16 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein a first thickness of the P-work-function metal layer and a second thickness of the first capping layer are each less than a third thickness of the first N- work-function metal layer, wherein the third thickness is less than a fourth thickness of the first barrier metal layer” in combination with the other required elements of the claim 1 or 11 and  “wherein the second capping layer is in contact with the upper gate dielectric layer in the second active area, wherein a first height of the first conductive layer is less than a second height of the second conductive layer, and a 
Specifically, the limitations are material to the inventive concept of the application in hand to improve electrical characteristic by adjusting work function metal layer for CMOS in logic and cell area. 
Dependent claims 2-10, 12-15, 17, 19 and 20 are respectively dependent on currently amended allowable independent claims 1, 11 or 16. Therefore, claims 2-10, 12-15, 17, 19 and 20 incorporate the allowable limitations of claims 1, 11 or 16. Consequently, claims 2-10, 12-15, 17, 19 and 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XIAOMING LIU/              Examiner, Art Unit 2812